Citation Nr: 0713285	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-14 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim for legal entitlement to 
VA benefits.  

2.  Whether the appellant has basic eligibility for 
Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The appellant claims she had World War II service in the 
Commonwealth Army of the Philippines in the service of the U. 
S. Armed Forces for the Far East (USAFFE) and as a recognized 
guerrilla.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The RO determined that new and 
material evidence had not been received to reopen a claim of 
basic eligibility for Department of Veterans Affairs (VA) 
benefits.

The appellant and her son presented testimony at a personal 
hearing in July 2006 before the undersigned Veterans Law 
Judge.  A copy of the hearing transcript was attached to the 
claims file.

A motion to advance this case on the Board's docket was 
received and granted by the Board in April 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2006); 38 
C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.

2.  The RO denied an application to establish legal 
entitlement to VA benefits in July 1990, and the appellant 
did not appeal.

3.  Evidence received since the July 1990 rating decision 
bears directly and substantially upon the specific matters of 
entitlement to VA benefits; it is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The National Personnel Records Center (NPRC) certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSIONS OF LAW

1.  The unappealed July 1990 rating decision by the RO, 
denying the appellant's claim of entitlement to VA benefits, 
became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.104(a) (2006).

2.  The additional evidence presented since the July 1990 
rating decision by the RO, denying the appellant's claim of 
entitlement to VA benefits, is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp.2006); 38 C.F.R. § 3.156(a) (2006).

3.  The criteria for basic eligibility for VA benefits are 
not met.  38 U.S.C.A. § 101(2) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  Initially, the Board observes 
that in light of the favorable outcome of this appeal with 
respect to the issue of whether new and material evidence has 
been submitted to reopen the claim, any perceived lack of 
notice or development under the VCAA should not be considered 
prejudicial.

The Board acknowledges correspondence from the National 
Personnel Record Center (NPRC) dated in November 2003 and 
February 2004, which show that the appellant's service 
records are missing and appear to have been destroyed in a 
fire at NPRC in St. Louis, Missouri in July 1973.  Under such 
circumstances, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

New and material evidence

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).  The appellant was notified of 
the July 1990 denial of her claim for VA benefits, 
specifically, entitlement to service connection for malaria 
and  pulmonary disease.  She did not perfect an appeal July 
1990 decision, which became final. 

In June 2003, the RO received the appellant's application to 
reopen her claim for VA benefits.  Since the claim had been 
previously denied, the claim is properly characterized as a 
claim to reopen.  VA may reopen and review a claim that has 
been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The September 2003 RO decision denied reopening the 
appellant's claim for service connection.  However, the Board 
has jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the appellant is 
entitled to service connection for the disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection for a disability, the question of whether there is 
new and material evidence to reopen the claim is implicated 
where there is a prior final decision regarding that claim.  
Id. at 392.  Although these are two separate questions, they 
are components of a single claim for service connection.  Id.

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156 
(2006).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

The evidence received subsequent to the July 1990 RO rating 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

The Board concludes that there is new and material evidence 
in this case.  Specifically, certificates of military service 
from the National Archives and Records Administration (NARA) 
reflect the appellant's service in the Army of the United 
States from July 14, 1942 to November 30, 1945.  In the 
October 1998 and November 2003 NARA certificates, it was 
indicated that the appellant was awarded the World War II 
Victory Medal and Honorable Lapel Service Button.  Also new 
is the August 2004 response from NPRC which showed that the 
appellant was listed among members of the 14th Infantry whose 
creditable service had been revoked due to fraudulent 
documentation of service.  The NPRC search results showed 
that the NARA certifications of military service, dated in 
1995, October 1998, and November 2003, were fraudulent and 
not valid for any official purpose.  NPRC also indicated a 
search of members of the 14th Infantry whose service was 
determined to be creditable; however, the appellant's name 
was not found on that list.  Given that the appellant's 
service records are unavailable and this new information 
pertains to her dates of service, as well as the nature of 
her military service, the Board finds that this evidence is 
material and relevant to her claim.  Assuming the credibility 
of this evidence, see Justus, supra, the additional evidence 
is sufficiently significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

Accordingly, the Board finds that the evidence received 
subsequent to July 1990 is new and material and serves to 
reopen the claim for entitlement to VA benefits.  


Eligibility for VA benefits

The record shows that in August 1989, the appellant submitted 
an application for VA benefits.  She claimed entitlement to 
VA disability benefits for malaria, pulmonary disease, and 
hemorrhage due to miscarriage in service.  Later, the 
appellant submitted medical evidence of treatment of 
arthritis, hypertension, a gastrointestinal problem, and 
cardiovascular thrombosis.  The appellant asserts that she 
had active service during World War II as a Recognized 
Guerilla from July 1942 to November 1945.  In support of her 
claim, the appellant submitted a July 1942 physical 
examination record from the Headquarters of the North Luzon 
Guerrilla Army Forces of the 14th Infantry Army of the United 
States (AUS), SF, 33rd Division Procurement Unit.  The 
appellant also submitted a certificate from the United States 
Army dated in November 1945 which showed that the appellant 
was honorably discharged from the 3rd Medical Platoon, 
Women's Auxiliary Corps, 14th Infantry, AUS SF, 33rd Division, 
North Eastern.  

The appellant submitted a signed statement in which the 
affiant, who signed the July 1942 enlistment record and 
discharge certificate, also certified that the appellant 
served as a Staff Sergeant of the Woman's' Auxiliary Corps 
(WAC) of the 3rd Medical Platoon, 14th Infantry AUS, SF, 33rd 
Division of the North Eastern Ranger Unit.  He indicated that 
the appellant was mistreated by Japanese troops and suffered 
a miscarriage in the line of duty.  

The RO forwarded the information supplied by the appellant to 
the service department, requesting verification of the 
claimed military service.  In October 1989, the service 
department responded that the appellant did not have service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.  In August 2004, the service department 
confirmed that the appellant's creditable service in the 14th 
Infantry Division of the AUS was not revoked due to 
fraudulent documentation of service. 

The record also contains Certificates of Military Service 
from the National Archives and Records Administration dated 
in October 1998 and November 2003.  These documents show that 
the appellant served in the Army of the United States from 
July 1942 to November 1945 as a Staff Sergeant and was 
awarded the World War II Victory Medal and Honorable Lapel 
Service Button.  

The appellant has testified that her military service meets 
the requirements for eligibility for VA benefits on the basis 
that she is a "veteran."  The term "veteran" means a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.1(d).  She submits that the documentation of record is 
adequate evidence to prove that she had qualifying service.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  See 38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.40.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  See 38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for ninety days for a line 
of duty disability.  See 38 C.F.R. § 3.203(b).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, VA 
shall request verification of service from the service 
department.  See 38 C.F.R. § 3.203(c).

Following a complete review of the record evidence, the Board 
finds that none of the material submitted by the appellant is 
sufficient to prove qualifying service. Specifically, the 
documents are not acceptable evidence under 38 C.F.R. § 3.203 
as they do not verify actual service.  Thus, VA is bound by 
the certification of the service department which shows that 
the appellant did not have service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  

The Court has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
See Venturella v. Gober, 10 Vet. App. 340 (1997); Duro v. 
Derwinski, 2 Vet. App. 530 (1992); see also Dacoron v. Brown, 
4 Vet. App. 115 (1993).  

The Board has carefully reviewed the appellant's statements, 
supporting documents and the affidavit submitted regarding 
military service in World War II.  Although the appellant's 
service records are unavailable as this is a fire-related 
case, and the appellant has asserted that the documents of 
record attesting to her service with US Army are sufficient 
evidence of her military activities, the Board notes that the 
law, and not the facts, is dispositive in this case.  The 
evidence of record in this case are not service department 
documents and therefore are insufficient to establish 
qualifying service for purposes of VA benefits.  38 C.F.R. § 
3.203.  

In the absence of qualifying service, however, such evidence 
is immaterial.  Consequently, the law is dispositive in this 
case and the claim must be denied due to an absence of legal 
entitlement.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

New and material evidence has been received to reopem the 
claim and to this extent, the appeal is granted.

Basic eligibility for VA benefits is denied



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


